Under section 8777 of the Code, providing that "any party *Page 692 
may appeal from any judgment rendered against him before a justice of the peace to the circuit court," any one of several joint defendants may individually appeal, and the cause be removed and retried as to him alone. Phillips v. Holmes,165 Ala. 250, 253, 51 So. 625. Hence the circuit court acquired jurisdiction of the attachment suit on Mrs. Summers' appeal and rendered a valid judgment in her favor, to the complete nullification of the adverse judgment in the justice's court.
Plaintiff was properly allowed to amend her complaint by joining both obligees in the attachment bond as plaintiffs, for the use of herself. The amendment was, in fact, both necessary and proper. Weedon v. Jones, 106 Ala. 336, 339, 17 So. 454; Painter v. Munn, 117 Ala. 322, 23 So. 83, 67 Am. St. Rep. 170.
Demurrers were interposed to each count of the complaint. Conceding, without deciding, that some of the grounds of demurrer were well taken as to counts A, B, and C, yet count D was in all respects sufficient. It alleges that the trial of the attachment suit terminated in favor of this plaintiff, and hence that the plaintiff in attachment failed "to prosecute said attachment to effect," thereby violating one of the conditions of the bond. The attachment plaintiff's failure to so prosecute his suit is always prima facie evidence that the suit was wrongful. And where the evidence shows a judgment for the defendant on the merits, it is conclusive of the wrongfulness of the suit. Street v. Browning, 205 Ala. 110,87 So. 527; Savage v. Gunter, 32 Ala. 467, 469. This is necessarily so, because such a judgment shows that the writ was not supported by a debt due from the defendant to the plaintiff in attachment. McLane v. McTighe, 89 Ala. 411, 8 So. 70.
Except where punitive damages are claimed, it is not necessary to negative the existence of any ground for the attachment. Painter v. Munn, 117 Ala. 322, 334, 335, 23 So. 83, 67 Am. St. Rep. 170.
Count D being good as against the demurrer, the presence of the other counts in the case was neither beneficial to plaintiff, nor hurtful to defendant, and hence the rulings on the demurrers to the other counts are wholly immaterial and may be disregarded.
This count sufficiently claims an attorney's fee of $50 paid to counsel for actually representing her in the attachment suit. The evidence shows that plaintiff employed and paid counsel that sum, which was a reasonable fee, for representing her in the justice court and in the circuit court in this attachment suit, and that she was, in fact, represented by counsel in both courts. The evidence does not expressly show that the counsel employed were the counsel who defended, but we think their identity was a permissible inference of fact.
Counsel for appellant contends, however, that in an action like this the attorney's fee recoverable must be limited to services rendered strictly in procuring the dissolution of the attachment, and cannot be extended to services rendered in defense of the suit in general.
Where there is a principal suit, to which the writ of attachment or injunction is merely ancillary, the authorities all hold that the counsel fees recoverable must be limited to those incurred by reason and in defense of the ancillary writ. McGraw v. Little, 198 Ala. 553, 73 So. 915; 32 Corp. Jur. 476, note 6. This may, of course, involve the entire defense to the whole suit. Bolling v. Tate, 65 Ala. 417, 426, 35 Am. Rep. 5.
Here there was no principal suit from which the attachment proceeding could be severed and separately defended. The enforcement of the landlord's lien against the property was the object of the attachment suit, and in order to defeat and discharge the attachment writ it was necessary for the defendant in that suit to defeat the claim of indebtedness presented against her — a claim for rent, which, if established, imposed upon her property a lien which would have resulted in its subjection to the debt.
We think, therefore, and hold, that the attorney's fee recoverable was properly extended to the entire defense made in the course of the suit in both courts.
The record exhibits many assignments of error, but in view of the undisputed evidence showing a breach of the bond and the instructions limiting the recovery to the attorney's fee, and leaving its allowance to the jury, all other rulings than those above discussed were immaterial and need not be considered.
We find no error to reverse the judgment, and it will be affirmed.
Affirmed.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur. *Page 693